IN THE COURT OF APPEALS OF TENNESSEE
                                                                              FILED
                                   AT KNOXVILLE                             January 28, 1999

                                                                           Cecil Crowson, Jr.
                                                                           Appellate C ourt
                                                                               Clerk



ALLEN A. BO OZE and wife,                   ) C/A NO. 03A01-9803-CV-00095
DIANE BOOZE,                                )
                                            ) CUM BERL AND CIRCU IT
       Plaintiffs-Appellants,               )
                                            )
v.                                          )
                                            )
FAIR FIEL D CO MM UNIT IES, IN C.,          )
d/b/a FAIRFIELD GLADE RESORT,               )
                                            )
       Defendant-Appellee.                  )




                                        ORDER




              This cause was regularly heard and considered by the court. IT IS NOW

ORD ERE D that th e judgm ent of th e Trial C ourt is af firmed , and the cause r eman ded.

The costs of appea l are adjudg ed to appe llants, for wh ich execu tion may issue if

nece ssary.




                                            PER CURIUM